Office of Chief Counsel
Internal Revenue Service

Memorandum
Release Number:

AM2008-002

Release Date: 2/8/08

CC:PSI:B05 DSelig
POSTS-106998-07
UILC:

280C.03-00

date:

January 31, 2008

to:

from:

subject:

Barbara M. Leonard
Area Counsel
(Communications, Technology, & Media)
William P. O'Shea
Associate Chief Counsel
(Passthroughs & Special Industries

Section 280C(c)(3) - Guidance on Reduced Credit for Increasing Research Activities

This memorandum should not be used or cited as precedent. This memorandum
discusses certain situations in which taxpayers purport to elect the reduced credit under
§ 280C(c)(3) of the Internal Revenue Code for the § 41 credit for increasing research
activities (“research credit”) and constitutes generic legal advice in accordance with
Chief Counsel Notice CC-2007-003, Non-Taxpayer Specific Legal Advice (January 17,
2007).
ISSUES
ISSUE 1
Has a taxpayer made a valid reduced credit election under § 280C(c)(3) if it clearly
indicates its intent to claim the credit on its timely filed original return for the taxable
year, even if it does not provide the amount of the reduced credit with its return, for
example, by noting “section 280C” next to the line on which the current year reduced
credit could be claimed on Form 6765, “Credit for Increasing Research Activities,” or by
claiming a nominal credit amount along with the “section 280C” notation?
ISSUE 2

POSTS-106998-07

-2-

Does a taxpayer make a valid reduced credit election under § 280C(c)(3) by indicating
on its timely filed original return for the taxable year or on an attached statement that it
is reserving or otherwise deferring its decision to elect the § 280C(c)(3) reduced credit?
CONCLUSIONS
ISSUE 1
A taxpayer should be treated as having made a valid reduced credit election under
§ 280C(c)(3) if it clearly indicates its intent to claim the reduced credit on its timely filed
original return for the taxable year.
ISSUE 2
A taxpayer should not be treated as having made a valid reduced credit election under
§ 280C(c)(3) if it indicates on a timely filed original return for the taxable year that it has
reserved or otherwise deferred the election under § 280C(c)(3).
ISSUE 1
FACTS
A taxpayer is a corporation that incurred research expenditures eligible for the research
credit during years 2001 through 2004. The taxpayer did not claim the research credit
on its original income tax returns for those years. On its Forms 1120, the taxpayer
included Forms 6765, which were blank except for a notation stating “section 280C”
next to the line on which the current year reduced credit could be claimed, or claimed a
nominal credit amount (for example, $1) along with the “section 280C” notation.
LAW AND ANALYSIS
Section 280C(c)(1) provides that no deduction shall be allowed for that portion of the
qualified research expenses or basic research expenses (as defined in § 41(b)) or basic
research expenses (as defined in § 41(e)(2)) otherwise allowable as a deduction for the
taxable year which is equal to the amount of the credit determined for such taxable year
under § 41(a).
Section 280C(c)(3)(A) provides that in the case of any taxable year for which an election
is made under § 280C(c)(3), § 280C(c)(1) and (2) shall not apply, and the amount of the
credit under § 41(a) shall be the amount determined under ' 280C(c)(3)(B). The
amount of the credit under § 280C(c)(3)(B) for any taxable year is the amount equal to
the excess of the amount of credit determined under § 41(a) without regard to
§ 280C(c)(3), over the product of the amount of credit determined under § 41(a) without
regard to § 280C(c)(3), and the maximum rate of tax under § 11(b)(1).

POSTS-106998-07

-3-

Under § 280C(c)(3)(C), the election shall be made not later than the time for filing the
return of tax for such year (including extensions), shall be made on the return, and shall
be made in such manner as the Secretary may prescribe. Once made, the election is
irrevocable.
Section 1.280C-4(a) of the Income Tax Regulations provides that the election under
§ 280C(c)(3) to have the provisions of § 280C(c)(1) and (2) not apply shall be made by
claiming the reduced credit under § 41(a) determined by the method provided in
§ 280C(c)(3)(B) on an original return for the taxable year, filed at any time on or before
the due date (including extensions) for filing the income tax return for such year.
A taxpayer that clearly indicates its intent to claim the reduced credit by noting on the
Form 6765 attached to its timely filed an original return for the taxable year “section
280C” next to the line on which the current year reduced credit could be claimed or by
claiming a nominal credit amount along with the “section 280C” notation has satisfied
the requirements under §§ 280C(c)(3) and 1.280C-4(a). Such notations clearly signify
that the taxpayer has made an affirmative election to claim the reduced credit.1 Once
made, the election is irrevocable and, thus, a taxpayer may not subsequently take an
inconsistent position on a later filed return. In the situation where no credit amount or a
nominal credit amount is claimed, the taxpayer must calculate the reduced credit
amount under ' 41(a) determined by the method provided in § 280C(c)(3)(B) on its
timely filed amended tax return or other claim for refund.
ISSUE 2
FACTS
A taxpayer is a corporation that incurred research expenditures eligible for the § 41
research credit during years 2001 through 2004. The taxpayer did not claim the
research credit on its income tax returns for those years. On the Forms 1120, the
taxpayer attached written statements reserving the right to elect the § 280C(c)(3)
reduced credit on a future amended return.
LAW AND ANALYSIS
Sections 280C(c)(3)(C) and 1.280C-4(a) require that the taxpayer make the
§ 280C(c)(3) reduced credit election on its original return for the taxable year. By
attaching a statement to reserve reduced credit election, the taxpayer has attempted to
reserve or otherwise defer its decision whether or not to make the election until after it
has filed its original return. As a result, the taxpayer has failed to make a valid election.

1

For tax years beginning in 2006, a taxpayer signifies on Form 6765 its intent to elect the reduced credit
by checking the box “Yes” on the line that asks, “Are you electing the reduced credit under § 280C?”

POSTS-106998-07

-4-

These facts are distinguishable from cases in which protective elections have been
allowed. For example, in H. Fort Flowers Foundation, Inc. v. Commissioner of Internal
Revenue, 72 T.C. 399 (1979), the Tax Court allowed the taxpayer to make a protective
election involving ' 4942, requiring private foundations to make certain minimum levels
of charitable contributions. Under § 4942, if a private foundation does not make the
required minimum distribution in one taxable year but has distributions from another
taxable year that were not included as part of the distribution for such taxable year, the
foundation may elect to treat the excess distribution as being made from the funds of
the taxable year in which the minimum requirement was not met. The taxpayer in
H. Fort Flowers Foundation, Inc. made a protective election stating that, if it was
determined that the minimum distribution level was not met in one taxable year, it would
then elect to treat the distribution from a later year as being made from the funds of the
deficient year. The court ruled that “[p]etitioner should not be forced to make an
absolute election to correct a possible but not certain under distribution in an earlier
year until that under distribution has been established.” H. Fort Flowers Foundation,
Inc., 72 T.C. at 410.
In Estate of Mapes v. Commissioner, 99 T.C. 511 (1992), the Tax Court considered
whether the petitioner made a protective election under § 2032, involving alternate
valuation of an estate. The petitioner attempted to elect special use valuation treatment
of farm property under § 2032A. In the event that the estate did not qualify for this
treatment, the petitioner filed a protective election under § 2032 for alternate valuation
of the estate. The court held that, although § 2032 did not explicitly allow for protective
elections, the petitioner was entitled to make this protective election. In so holding, the
court looked at several factors. Of relevance in this case, the court noted that the
companion provision to § 2032, namely § 2032A, and the related provision of § 6166
both explicitly allow taxpayers to file protective elections. In addition, the petitioner’s
election was again subject to a contingency outside the petitioner’s control, i.e. whether
the Service would allow the special use valuation of farm property under § 2032A.
Unlike the petitioners in H. Fort Flowers Foundation, Inc. and Estate of Mapes, the
taxpayer’s right to claim the reduced credit is not subject to a contingency. Whereas in
those cases the determinations of under distribution and unavailability of special use
valuation were outside of the petitioners’ control, the taxpayer under these facts is
entitled to claim the reduced credit under § 280C(c)(3), and it is only the credit
computation that is in question.
Please call me at (202) 622-3000 or David Selig at (202) 622-3040 if you have any
further questions about this matter.

cc:

